DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 16823726 filed on 03/19/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations “…a housing (22) ; a shaft (26) rotatably supported in said housing (22), said shaft extending along a longitudinal axis (36) between an input end (42) and an output end (44); 

    PNG
    media_image1.png
    613
    844
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    482
    1235
    media_image2.png
    Greyscale

and a pulley assist mechanism (30) including an annular channel (104) in said rotor assembly (60) that provides a magnetic gap, a finger (106) made of a non-ferrous metal material that extends from said pulley (28) and is received in said annular channel (104) in a clearance fit, and an electromagnetic coil (108) configured to induce eddy currents in said finger (106) of said pulley (28) and a magnetic field in said magnetic gap to create a secondary torque flow path between said pulley (28) and said rotor assembly (60) when said electromagnetic coil (108) is activated” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 2 – 13 are allowable for depending on claim 1. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832